Case 9:20-cv-80983-AHS Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                                   CASE NO.: 9:20cv80983

     CAMERON DAVIDSON,

                    Plaintiff,

     v.

     HERE NORTH AMERICA, LLC.,

                    Defendant.



                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
           (INJUNCTIVE RELIEF SOUGHT AND DEMAND FOR JURY TRIAL)

           Plaintiff, Cameron Davidson (“Davidson” or Plaintiff) by and through

    undersigned counsel, brings this Complaint against Defendant, Here North America, Llc.

    (“HNA” or Defendant) for damages and injunctive relief, and in support thereof states as

    follows:

                                 NATURE OF THE ACTION

           1.     This is an action for copyright infringement under Section 501 of the

    Copyright Act. This action arises out of Defendant’s unauthorized reproduction and

    public display of a copyrighted photograph owned and registered by Davidson.

    Accordingly, Davidson seeks monetary relief under the Copyright Act of the United

    States, as amended, 17 U.S.C. § 101 et seq.




                                           Page 1 of 7
Case 9:20-cv-80983-AHS Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 7




             2.     Davidson brings this action for violations of exclusive rights under the

    Copyright Act, 17 U.S.C. § 106, to copy and distribute Davidson's original copyrighted

    works of authorship.

                                              PARTIES

             3.     Plaintiff, Davidson, is a professional photographer residing at Alexandria,

    VI. Davidson is in the business of licensing reproduction rights in photographs for a fee.

             4.     Defendant, HNA, is a Florida corporation and can be served by serving its

    Registered Agent, NRAI Services, Inc, at 1200 South Pine Island Road, Plantation, FL.,

    33324.

                                  JURISDICTION AND VENUE

             5.     This is an action arising under the Copyright Act, 17 U.S.C. § 501.

             6.     This Court has subject matter jurisdiction over this action pursuant to 28

    U.S.C. §§ 1331, 1338(a).

             7.     Defendant is subject to personal jurisdiction in Florida.

             8.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), (c) and

    (d) and 1400(a) because the Defendant is a corporation subject to personal jurisdiction in

    this district, Defendant reside in this district, and the Defendants are all subject to

    personal jurisdiction in this district.

                            THE COPYRIGHTED WORK AT ISSUE

             9.     Davidson created a photograph entitled “CD_2010_0710_0119”, which is

    shown below and referred to herein as the “Work”.



                                              Page 2 of 7
Case 9:20-cv-80983-AHS Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 7




            10.    At the time Davidson created the Work, Davidson applied copyright

    management information to the Work consisting of his name in the bottom of the Work

    as well as a copyright symbol of a letter c inside a circle.

            11.    Davidson registered the Work with the Register of Copyrights on

    7/29/2014 and was assigned the registration number VAu 1-254-965. The Certificate of

    Registration is attached hereto as Exhibit A.

            12.    At all relevant times Davidson has been the owner of the copyrighted

    Work.

            13.    Davidson’s Work is protected by copyright but is not otherwise

    confidential, proprietary, or trade secrets.




                                             Page 3 of 7
Case 9:20-cv-80983-AHS Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 7




                             INFRINGEMENT BY DEFENDANT

           14.     HNA has never been licensed to use the Work at issue in this action for

    any purpose.

           15.     On a date after the Work at issue in this action was created, but prior to the

    filing of this action, HNA copied the Work without Davidson’s permission.

           16.     After HNA copied the Work, it made further copies and distributed the

    Work on the internet.

           17.     HNA copied and distributed Davidson’s copyrighted Work for purposes of

    advertising and promoting ’s business.

           18.     HNA committed copyright infringement of the Work as evidenced by the

    documents attached hereto as Exhibit B.

           19.     Davidson never gave HNA permission or authority to copy, distribute or

    display the Work.

           20.     Davidson notified HNA of the allegations set forth herein on April 3, 2020

    April 24, 2020, and May 4, 2020. To date, HNA has failed to respond to Plaintiff’s

    Notices and has refused to rectify its infringing conduct. Copies of the notices to HNA

    are attached hereto as Exhibit C.

           21.     When HNA copied and displayed the Work at issue in this case, HNA

    removed Davidson’s copyright management information from the Work.

           22.     Davidson never gave HNA permission or authority to remove copyright

    management information from Work at issue in this case.



                                             Page 4 of 7
Case 9:20-cv-80983-AHS Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 7




                                       COUNT I
                                COPYRIGHT INFRINGEMENT

            23.    Plaintiff incorporates the allegations of paragraphs 1 through 22 of this

    Complaint as if fully set forth herein.

            24.    Davidson owns a valid copyright in the Work at issue in this case.

            25.    Davidson registered the Work at issue in this case with the Register of

    Copyrights pursuant to 17 U.S.C. § 411(a).

            26.    HNA copied, displayed, and distributed the Work at issue in this case and

    made derivatives of the Work without Davidson’s authorization in violation of 17 U.S.C.

    §§ 106 and 501.

            27.    HNA performed the acts alleged in the course and scope of its business

    activities.

            28.    HNA acts were willful.

            29.    To this date, HNA has not removed the Work from its website

    disregarding all notices.

            30.    Davidson has been damaged.

            31.    The harm caused to Davidson has been irreparable.

                                    COUNT II
                  REMOVAL OF COPYRIGHT MANAGEMENT INFORMATION

            32.    Plaintiff incorporates the allegations of paragraphs 1 through 22 of this

    Complaint as if fully set forth herein.

            33.    The Work at issue in this case contains copyright management information

    (“CMI”).

                                              Page 5 of 7
Case 9:20-cv-80983-AHS Document 1 Entered on FLSD Docket 06/23/2020 Page 6 of 7




           34.      HNA knowingly and with the intent to enable or facilitate copyright

    infringement, removed CMI from the Work at issue in this action in violation of 17

    U.S.C. § 1202(b).

           35.      HNA committed these acts knowingly or having reasonable grounds to

    know that it will include, enable, facilitate, or conceal infringement of Davidson’s rights

    in the Work at issue in this action protected under the Copyright Act.

           36.      Davidson has been damaged.

           37.      The harm caused to Davidson has been irreparable.

                                     PRAYER FOR RELIEF

           WHEREFORE, the Plaintiff prays for judgement against Defendant Here North

    America, Llc. that:

           a.       Defendant and its officers, agents, servants, employees, affiliated entities,

    and all of those in active concert with them, be preliminarily and permanently enjoined

    from committing the acts alleged herein in violation of 17 U.S.C. §§ 501, 1202;

           b.       Defendant be required to pay Plaintiff its actual damages and Defendant's

    profits attributable to the infringement, or, at Plaintiff’s election, statutory damages, as

    provided in 17 U.S.C. §§ 504, 1203;

           c.       Plaintiff be awarded its attorneys’ fees and costs of suit pursuant to 17

    U.S.C. § 505;

           d.       Plaintiff be awarded pre-judgement interest; and

           e.       Plaintiff be awarded such other and further relief as the Court deems just

    and proper.

                                             Page 6 of 7
Case 9:20-cv-80983-AHS Document 1 Entered on FLSD Docket 06/23/2020 Page 7 of 7




                                     DEMAND FOR JURY TRIAL

           Plaintiff hereby demands a trial by jury on all issues so triable.



    Dated: June 23, 2020                          Respectfully Submitted,

                                                   /s/ Sergio Calderon Baron
                                                   SERGIO CALDERON BARON
                                                   Florida Bar No.: 1007687
                                                   sergio@imagetheftlawfirm.com
                                                   561.406.8256

                                                   Image Theft Law Firm P.A.
                                                   4800 N. Federal Hwy., Suite D207
                                                   Boca Raton, FL 33431

                                                   Attorney for Plaintiff Cameron Davidson




                                            Page 7 of 7
